Title: To John Adams from William Campbell, 12 August 1809
From: Campbell, William
To: Adams, John



Honoured Sir
Charleville Virginia August 12th. 1809

Have I mistaken your political principles or have I rightly understood them as being truly federal upon the Basis of our Constitution and the government of our own choice. The People of the United States at the time of choseing their Convention-men for the formation of the Federal Constitution upon which government as been Administered must have had all the zeal of Freemen emancipated from the yoke of Tyranny and abuse of Power added to this the prosperity granted under Benignant Heaven all seemed to combine and join in Unison for the general good and the establishment of a Constitution and the beginning of a government upon principles of Republicanism and of Right.—I entered into the service of my Country when young and have served both in a civil and military capacity I am now entirely out of any Public Office or Commission notwithstanding I continue to serve my Country in my more independant situation whenever I think I can be of service to her either small or great by the freedom I enjoy exerciseing liberally the right of one of the well meaning Sovereign People of the United States. A privilege boastedly valued by our Countrymen and often abused by an improper use of it The very power we struggled, recently, with so much difficulty to gain possession of, in the War with England, and which ought to be esteemed and cherished as a singular blessing from Heaven
Your age experience and well tried talents entitle you to a preeminent rank among the Sages and Patrons of our Country and could the evening of your days be spent more to your satisfaction than in diffuseing useful information inculcateing and enforceing on the riseing generation the necessity of an adherence to strict Christian principles as the only sure and safe guide to National and individual Prosperity and happiness. I write to you with the freedom of a Son to an aged Father and send you the subjoined copy some time since published in a newspaper in this part of the Country. I also send you the copy of a letter from myself to Colonel Pickering and conclude Respectfully / Your most Obedient

William Campbell Enclosure
                                                CongressionalCharleville February 27th. 1809
As no persons have announced their intentions of becomeing candidates at the next Election for a member to Represent this District in Congress and rather than the District shall be without one willing to serve the Electors of the Washington District may consider me as a man whose services they have at command as their Representative and after premiseing a few observations leave the issue in the hands of those that are Constitutionally and legally authorised to make the choice.
My political principles and opinions are Federal in the true sense of the word as nearly as my understanding and information has been capable of forming them I endeavour to educate my mind at all times to think well of those public characters that have made sacrafices for their Countries good and particularly the Revolutionary Federalists that stood forth with their lives and fortunes in the cause of American independance in the late War and the management of our concerns to the formation of our present government of liberty. I hope always to have a favourable and charitable opinion of the conduct of all men where it is not evidently wicked I am one of those kind of men adhereing to the Union agreeable to our Federal Constitution.
I am one of the Federalists that with the blessings of a good government in perpetuity on my native land.
I am one of those kind of Federalists that is ready to go as far into danger as any man in the World in support of the peace and dignity of that government in which I was nurtured from my infant state to the years of manhood.
I am one of those sort of Federalist that notwithstanding other men possess opinions different from me respecting the measures of government and they bearing the character of good men my charity extends to them as being fit for public trust.
I am one of those Federalists that accepted of a command in the Army during the administration of John Adams.
I am one of those Federalists that have a charitable opinion of the Public Acts of that microscope of American independance as far as I am capable of Judgeing and gave my vote and interest to reelect him to the Presidential chair.
I am one of those Federalists that would have voted for Mr. Andrew Russel had I have voted for any one at the last Election for Electors to vote for President and vice President because I know the man notwithstanding I most cordially disapprove of the general Ticket Law.
I am of the description of Federalists that condems the Practice of calumny and misrepresentation so frequent among men of different political principles and opinions as inconsistent with the American character or United family.
Partisans cannot reconcile this general goodwill towards mankind a Federalist can
Children be advised quit your asperity and party purposes be United and firm in one common cause the interest of all If you wish to stand under the best government in the World you must have Union If you wish to separate and fall go on with your abuse of each other and you will have foreign and domestic enemies enough to assist in facilitateing your destruction This Vast and extensive Continent cannot be peopled governed and defended without Unanimity in short this government cannot be maintained without Federalists. You must have friendship for your fellow creature charity justice and goodwill You must respect the opinions of others as well as your own you must be an American a Republican a Federalist.
Children you cannot plead the want of Precept nor example Take a retrospective view of the character and career of illousterous Washington with the band of Patriots that accompanied him throughout the American War and assisted him in Organizeing the Federal government. And above all the examples in ancient or modern times hearken to the King of Heaven who took upon himself mortality to give you not only liberty in this World but to ransom your Souls from eternal punishment.
You are not to understand from my offer to serve you that I intend to give you either meat drink or any thing else contrary to the Constitution and the laws of the States in order to obtain an Election If any other candidate comes forward and allows himself to be actuated by the same Republican principles we may have a free and uncorrupt Election
William Campbell
                        
                     Enclosure
                                                Dr SirCharleville Virginia January 16th. 1809

Be not surprised at an address from a man with whom you have no personal acquaintance I have some knowledge of your character and served as a Captain of Infantry in the Army of the United States when you were Secretary of State of the United States and perhaps at that time not the least among my friends
Whilst I write to you as a Staunch Federalist attached to order and good government I regret to mention the news I have lately heard of the respectable State of Massachusetts, you represent, having serious discontents respecting the measures of the present administration of the general government. From your influence in that quarter much will be expected from you in reconcileing parties It becomes every man attached to the Union of the states and the Constituion in its original purity to interest themselves in reconcileing all inquietudes and opposition to the public will and to pursue by all constitutional means in their power a redress of grievances if any exist.
Let us imitate the example of illousterous Washington and attend well to his advice on leaving the Army of the United States and on retireing from the office of President of the United States.
I am a Federalist I entered into the military service of my Country in the year 1792 I served in the Army during the administration of John Adams I am a natural born citizen of the United States my nearest connections, which are numerous and perhaps all I have are within the United States my property and family is here and it is my duty and that of every true American to be firm in maintaining the Peace dignity and Independance of the Nation.
Be pleased to appreciate my motives in writing you this and receive my warmest wishes for your Success in promoteing the general welfare and beleive me to be Respectfully / your most Obedient Servt.
William Campbell
                        
                    